UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6346


ALTON EDWIN HILTON,

                Petitioner - Appellant,

          v.

TRACY JOHNS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-hc-02029-D)


Submitted:   October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alton Edwin Hilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alton Edwin Hilton, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.       We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.          Hilton v. Johns, No.

5:09-hc-02029-D (E.D.N.C. March 1, 2010).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  2